Citation Nr: 1629500	
Decision Date: 07/25/16    Archive Date: 08/04/16

DOCKET NO.  14-27 828A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Murray, Counsel 



INTRODUCTION

The Veteran served on active duty in the United States Army from January 1961 to December 1962, and he served on active duty in the United States Air Force from March 1963 to October 1963. 

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an August 2011 rating decision by the Department of Veterans Affairs, Regional Office located in St. Petersburg, Florida (RO), which in pertinent part, denied the benefit sought on appeal. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks entitlement to service connection for bilateral hearing loss.  He contends that he has current hearing loss disability that is etiologically related to exposure to loud noises during his periods of service.  VA has already conceded the Veteran suffered from acoustic trauma in service when it awarded service connection for tinnitus disability.  See August 2011 rating decision.  Based on a review of the claims folder, the Board finds that additional development is needed prior to adjudication of the claim remaining on appeal. 

Initially, the Board observes that the Veteran's service treatment records from his second period of service with the United States Air Force (USAF) from March 1963 to October 1963 are unavailable due to a fire-related incident and, therefore, VA has a "heightened duty to assist" the Veteran with the claim.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85   (1992).  This expanded duty includes searching for alternate records.  
In a November 2014 letter, the Veteran was informed of the National Personnel Records Center (NPRC) fire in 1973 and asked to complete a NA Form 13055, Request for Information Needed to Reconstruct Medical Data.  The Veteran responded that he was never treated for hearing loss in service, and he did not submit a completed NA Form 13055.  As such, no search for sick reports and morning reports was conducted and there was no further effort to obtain his Air Force military records.  

Notably, while the record contains the Veteran's service personnel records from his service in the Army, a review of the claims folder shows that no attempt has been made to obtain the Veteran's service personnel records from his service in the Air Force.  It is noted that these records might at least contain a copy of the Veteran's separation examination and that such record would be useful in adjudicating the current matters on appeal.  See 38 C.F.R. § 3.159(c)(2).

In addition, a remand is needed to obtain an addendum medical statement to the report of a June 2011 VA audiology examination report.  The examination report shows current diagnosis of bilateral hearing loss.  Based on a review of the Veteran's available service treatment records, the VA examiner, in pertinent part, found that the Veteran had "well above average hearing thresholds" at time of his November 1962 discharge examination from the United States Army.  Upon review of the November 1962 discharge examination report findings, the Board notes that the VA examiner may have been based on an incorrect reading of the 1962 discharge examination report.  

Notably, the standard for measuring auditory thresholds changed as of October 1967, after the Veteran's discharge from service.  If a set of auditory threshold values were measured at that time under the old standard (using American Standards Association (ASA) units), then failure to add the conversion factor to convert these findings to the new standard (International Standard Organization (ISO) units) could result in an error in determining the extent of any hearing loss.  In most cases, this error, basically, underestimates the extent of any hearing loss.  

It is unclear whether the examiner performed the conversion from ASA units to ISO units.  After converting the values (reported in ASA units) for auditory thresholds in the November 1962 service discharge examination report to the new standard (ISO units), the converted values do not appear to show that the Veteran had bilateral hearing loss disability as defined by VA at 38 C.F.R. § 3.385 when he separated from service.  That being said, when the findings from the 1962 examination report are converted, they show indications of hearing loss in both ears.  See Hensely v. Brown, 5 Vet. App. 155 (1993).  With conversion of the 1962 audiometric findings suggesting a further decrease in the Veteran's hearing acuity, the 2011 VA examiner's statement characterizing the findings of the 1962 examination as normal may not be exactly accurate.  

A remand is necessary to obtain an addendum medical statement to the 2011 VA examination report from the VA examiner, or an appropriate specialist, that takes into consideration the fact that there was some degree of hearing loss shown at the 1962 separation examination after converting the recorded audiology findings from ASA units to ISO units.  The VA examiner should be asked to comment on this information and provide a medical opinion as to whether the Veteran's current hearing loss disability is etiologically related to his period of service. 

Lastly, the record shows that the Veteran had applied for disability benefits from the Social Security Administration (SSA) and was denied.  See May 1992 SSA determination letter.  If a claimant has submitted an application for SSA benefits, SSA may have developed or received relevant records, regardless of whether a claimant ultimately was denied SSA benefits.  Thus, an effort should be made to clarify if SSA records pertaining to the Veteran are available.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Take appropriate steps to secure all of the Veteran's Air Force service personnel records from the National Personnel Records Center, or from any other appropriate source as necessary to obtain complete records.  These records shall be associated with the claims file. 

2. Contact SSA and request all documents pertaining to any award or denial of disability benefits from the SSA, and specifically request a copy of the decision awarding or denying any benefits and copies of the medical records upon which the SSA based its decision. 

3. Efforts to obtain these records should only end if they do not exist or further efforts to obtain them would be futile.  38 C.F.R. § 3.159(c)(2).  If the records are unavailable, the claims file must be properly documented as to the unavailability of these records.

4. Thereafter, arrange for the Veteran's claims folder to be reviewed by an appropriate specialist for the purpose of preparing an addendum to the June 2011 VA examination report that addresses whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that the Veteran has a current hearing loss disability that is related to his periods of service, to include his claimed in-service noise exposure. 

The VA examiner should indicate in his or her report whether or not the claims file was reviewed.  The VA examiner should indicate that she or he has reached this conclusion after converting the recorded November 1962 discharge examination audiology findings from American Standards Association (ASA) units to International Standard Organization (ISO) units.  (See below).





HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
5 (15)
5 (15)

10 (15)
LEFT
10 (25)
5 (15)
5 (15)

5 (10)

The VA examiner should set forth the complete rationale for all opinions expressed and conclusions reached.  If the examiner is unable to provide the requested information with any degree of medical certainty, the examiner should clearly indicate that.

5. Thereafter, readjudicate the Veteran's claim of service connection for bilateral hearing loss.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).













	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


